         Case 1:21-cr-00040-TNM Document 64 Filed 06/14/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :       Case No. 21-cr-00040 (TNM)
v.                                          :
                                            :
PATRICK E. McCAUGHEYIII et al.,             :
                                            :
                      Defendants

                                     NOTICE OF FILING

       The government requests that the attached discovery letters, dated June 14,
2021, be made part of the record in this case.

                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    Acting United States Attorney


                                             By:    _/s/ Melissa Jackson______________
                                                    Melissa Jackson
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    555 Fourth Street, N.W.
                                                    Washington, DC 20530
                                                    Phone: (202) 252-7786
                                                    Melissa.jackson@usdoj.gov
